Citation Nr: 0507415	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic urinary tract infection.  

3.  Entitlement to an initial compensable disability rating 
for trichomonas vaginitis.  

4.  Entitlement to a 10 percent rating for multiple non-
compensable disabilities under 38 C.F.R. § 3.324, prior to 
December 6, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1975.

These matters are returned to the Board of Veterans' Appeals 
(Board), initially on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in San 
Francisco, California; Oakland, California; and Atlanta, 
Georgia.  

These matters were previously before the Board in June 2003, 
at which time the Board found that new and material evidence 
had been presented to reopen the claim for service connection 
for a psychiatric disability other than PTSD.  The Board then 
remanded the matters to the RO for additional development.  
Upon completion of the requested development, in March 2004, 
the RO issued a supplemental statement of the case that 
continued the denial of the claims.  Thereafter, the RO 
forwarded the veteran's claims folder to the Board.  

By way of history, in January 1992, the veteran filed a 
request to reopen a previously denied claim for service 
connection for a urinary tract infection.  The Regional 
Office (RO) in San Francisco, California denied the veteran's 
request in a February 1992 decision, determining that new and 
material evidence had not been submitted to reopen that 
claim.  The RO provided the veteran notice of this adverse 
determination and of her appellate rights by a VA letter of 
March 1992.  In a generic statement, dated in March 1992, and 
in a clarifying statement, dated in July 1993, the veteran 
filed a notice of disagreement (NOD) contesting the RO's 
denial of her request to reopen the claim.  In March 1995, 
the veteran submitted a statement, in which she indicated her 
intent to appeal and set forth specific arguments addressing 
the reopening as well as the merits of her bladder infection 
(i.e., urinary tract infection) claim.  Since the veteran was 
not provided a statement of the case (SOC) (under 38 C.F.R. § 
20.302(b)) until July 1995, the Board accepted, for purposes 
of this appeal, the March 1995 statement as timely filed 
substantive appeal of the February 1992 rating decision that 
denied the request to reopen the claim for service connection 
for a urinary tract infection.  See Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).  

By a separate rating decision, dated in July 1995, the RO in 
Oakland, California granted service connection for 
trichomonas vaginitis, evaluated as noncompensable (zero 
percent), effective from August 27, 1991 (the date of the 
claim).  In that same decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder.  The 
RO also denied an increased (compensable) rating for 
bilateral varicose veins, and denied a 10 percent rating for 
multiple noncompensable disabilities under 38 C.F.R. § 3.324.  
The RO subsequently provided the veteran notice of these 
determinations and of her appellate rights.  In a statement 
(VA Form 9), dated in August 1995, the veteran contested each 
of these actions taken by the RO (except for the grant of 
service connection for trichomonas).  Thus, the Board 
construed the statement to be a valid and timely NOD with the 
July 1995 rating decision.  On July 31, 1996, the RO 
furnished the veteran a SOC.  On October 4, 1996, the RO 
received the veteran's timely substantive appeal (VA Form 9) 
regarding each of the aforementioned issues.  See 38 C.F.R. 
§ 20.305(a) (2004) (post mark rule).

The veteran claims folder was subsequently transferred to the 
RO in Atlanta, Georgia, and; in a May 2001 rating decision, 
the RO granted an increased rating for varicose veins of the 
right and left legs, with each leg evaluated as 10 percent 
disabling, effective from December 6, 1999.  By that same 
rating decision, the RO continued the denial of an initial 
compensable rating for trichomonias vaginitis.  A 
supplemental statement of the case (SSOC) was issued in May 
2001.

In June 2001, the veteran submitted correspondence 
documenting that she was satisfied with the combined 20 
percent for the service-connected varicose veins of the right 
and left legs.  During a hearing before the undersigned 
Veterans Law Judge in September 2001, the veteran stated that 
she was withdrawing her appeal as to the issues of 
entitlement to increased rating for varicose veins of the 
right and left legs.  Accordingly, the issues currently on 
appeal before the Board are as stated on the title page of 
this decision.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is REMANDED to 
the RO, via the Appeals Management Center AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  In an October 1980 rating decision, the RO denied the 
claim of entitlement to service connection for a urinary 
tract infection.  The veteran was notified of this adverse 
determination and of her appellate rights in November 1980, 
but she did not initiate an appeal.

2.  The additional evidence received into the claims file 
since the October 1980 rating decision is not by itself, or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
urinary tract infection.

3.  At least for the period from August 27, 1991, through 
November 30, 1994, the veteran did require continuous 
treatment of trichomonas vaginitis.

4.  For the period from December 1, 1994, the veteran did not 
require continuous treatment for trichomonas vaginitis.

5.  For the period from December 1, 1994, through December 5, 
1999, the veteran's multiple non-compensable service-
connected disabilities were not of such a nature or severity 
as to interfere with normal employability.

CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied service 
connection for a urinary tract infection is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2004).  

2.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for a urinary tract infection.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

3.  The criteria for an initial 10 percent disability rating 
for trichomonas vaginitis, effective from August 27, 1991, 
through November 30, 1994, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7611 (2003).  

4.  The criteria for an initial compensable disability rating 
for trichomonas vaginitis, effective from December 1, 1994, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.116, Diagnostic Code 7611 (2003).  

5.  For the period from December 1, 1994, through December 5, 
1999, the criteria for a 10 percent rating for multiple non-
compensable disabilities are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the veteran and her representative 
were provided with a copy of the appealed rating decisions, 
statements of the case, and supplemental statements of the 
case.  By way of these documents, the veteran was informed of 
what constituted new and material evidence as well as the 
requirements for establishing service connection.  As 
concerns the claims for increase in the initial rate of 
compensation, she was further informed of the criteria for 
the next higher rating for each disability in question as 
well as the requirements for establishing entitlement to a 10 
percent rating for multiple non-compensable service-connected 
disabilities.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determinations made 
regarding each claim, which the Board construes as reasonably 
informing her of the information and evidence not of record 
that is necessary to substantiate her claims.

In a letter dated in August 2002, VA informed the veteran of 
the VCAA and VA's obligation under the act, to include the 
evidence needed to support her claims.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran of all the evidence obtained, as well as those 
that had been requested, by VA to that date.  The veteran was 
instructed to obtain and submit non-VA treatment records, or 
VA would obtain the private treatment records she identified 
as related to her claims, provided she completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on her behalf.  The letter also informed the 
veteran that she could send any information describing 
additional evidence that she wanted VA to obtain, or she 
could send such evidence directly to VA.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence she still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that she possessed or knew of that could 
help to substantiate her claims.

For the above reasons, VA has substantially complied with the 
notice requirements of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies the VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (the 
content and notice requirements pertaining to the evidence in 
the claimant's possession or a similar request to that 
effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2004) (describing harmless error).  Therefore, 
given the fact that the initial adjudications in this case 
pre-dated the enactment of the VCAA, and considering that the 
four content requirements of a VCAA notice have been 
satisfied, any defect with respect to the timing of the VCAA 
notice, as well as not providing a single notice letter, is 
harmless error.

With respect to the duty to assist, VA obtained all treatment 
records identified as related to the veteran's claims, as 
well as other documents submitted in support of her claims.  
In this context, the veteran's service medical records, VA 
outpatient treatment records, identified private treatment 
records, and the reports of VA examinations in November 2002 
and November 2003 have been associated with the claims 
folder.  The record reflects that the veteran was scheduled 
to attend a VA contract gynecologic examination in December 
2003, but failed to report as scheduled.  Finally, the 
veteran was afforded an opportunity to testify before the RO 
in September 1995 and before the undersigned September 2001.  
There is no record of the veteran or her representative 
having asserted that there is additional evidence to be 
obtained or that there was a request for assistance that was 
not acted upon.  Accordingly, VA has complied with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

II.  Urinary Tract Infection

Service connection for a urinary tract infection was denied 
by an October 1980 rating decision.  The RO found that a 
urinary tract infection condition existed prior to service 
and were not aggravated therein.  The veteran did not appeal 
the RO's decision.  As such, the decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In January 1992, the veteran filed a request to reopen the 
claim of entitlement to service connection for a urinary 
tract infection.  The Board notes that the regulations 
implementing the VCAA includes a revision of 38 C.F.R. 
§ 3.156(a).  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect at the time of the February 1992 rating denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.

Pertinent law provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Evidence before the RO at the time of the October 1980 rating 
decision included the veteran's service medical records, VA 
hospital records and an August 1980 Report of VA Examination.

A November 1974 clinical record, the veteran reported a long 
past history of recurrent bouts of dysuria and abdominal pain 
that had been diagnosed and treated in the past as urinary 
tract infections.  The report noted that they were especially 
prominent during the past three years.  

In August 1979, the veteran was hospitalized with a probable 
viral upper respiratory infection and urinary tract 
infection.  

Evidence submitted since the February 1992 rating decision 
includes VA and private treatment records, Reports of VA 
Examinations, and hearing testimony.  

Private treatment records from Kaiser reflect that the 
veteran was treated for a urinary tract infection in 1987.  
The records do not include any pertinent history or include 
an opinion with respect to the etiology of the condition.  
Additional private and VA treatment records through 1995 show 
treatment for urinary tract infection condition.  

During a September 1995 RO hearing the veteran testified that 
prior to 1974 she never had any lower abdominal or bladder 
infections.  She stated that she currently had urinary tract 
infection whenever she had trichomonas.  

In January 1999, a VA examiner reviewed the veteran's medical 
records.  The examiner noted that trichomonas are typically a 
vaginal infection and was not considered a culprit of pelvic 
adhesions.  Hence, she opined, the veteran's pelvic 
infections were most likely the result of other microbiologic 
sources.  

In November 2002, the veteran's was afforded an examination 
by a VA gynecologist.  A physical examination of the veteran 
did not reveal any abnormalities.  The examiner noted that 
trichomonas vaginal infection was a lower genital tract 
infection, meaning it was not known to ascend into the uterus 
or tubes.  

VA outpatient treatment records from October 1997 to October 
2003 do not show treatment for a urinary tract infection.  

In December 2003, the veteran failed to report to a scheduled 
VA contract examination.  

Upon review of the evidence of record received since the 
February 1992 rating decision, the Board finds that new and 
material evidence has not been received to reopen the claim 
for service connection for a urinary tract infection.  In 
this respect, the evidence received, for the most part, is 
new, i.e., it was not of record at the time of the February 
1992 rating decision.  However, such evidence is not material 
to warrant reopening the finally denied claim.  The evidence 
that the veteran continues to suffer from urinary tract 
infection is essentially duplicative of that before the RO in 
February 1992.  The evidence obtained from the January 1999 
and February 2002 VA examinations is also new.  However, as 
the evidence is against the veteran's claim, they are not 
material.  The evidence received since the February 1992 
rating decision does not address whether urinary tract 
infection were incurred in service, aggravated by service, or 
the result of a service-connected disability. 

To the extent that the veteran argues that any current 
urinary tract infection is due to the service or to her 
service-connected trichomonas vaginitis, as a layperson 
without medical training and expertise, the veteran is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for a urinary tract infection have not been met, and that the 
appeal must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Trichomonas Vaginitis

Entitlement to service connection for trichomonas vaginitis 
was granted in a July 1995 rating decision.  A noncompensable 
(zero percent) rating was assigned, effective since August 
27, 1991.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

Currently, trichomonas vaginitis is evaluated pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7611.  Under a general 
rating Formula for disease, injury, or adhesions of female 
reproductive organs, a disease or injury of the vagina is 
rated as follows:  symptoms that require continuous treatment 
may be assigned a 10 percent evaluation.  A 30 percent 
rating, the maximum rating assignable under that code, 
requires symptoms not controlled by continuous treatment.  38 
C.F.R. § 4.116, Diagnostic Code 7611.

The evidence received in connection with the claim includes 
treatment records from Kaiser in 1987 that show treatment for 
trichomonas.  Later, in May 1992, she was treated for 
bacterial vaginosis.  A March 1993 cervix (cx) smear was 
interpreted as showing an infection consistent with 
trichomonas vaginalis.  An August 1994 gynecologic cytology 
report indicated that a cx smear was within normal limits.  
In November 1994, she was again treated for trichomonas.

In March 1995, the veteran underwent endometrial ablation for 
treatment of menometrorrhagia.  In October 1997, the veteran 
was seen with complaints of perimenopausal symptoms.  In 
December 1997, she was seen with complaints of chronic pelvic 
pain.  In January 1998, the veteran was treated for 
complaints of irregular bleeding.  The laboratory tests in 
February 1998 were negative for trichomonas.  

In May 1998, the veteran underwent a total abdominal 
hysterectomy, right salpingo-oopherectomy, lsysis of 
adhesions, and cystoscopy, for which service connection was 
denied in a June 1998 rating decision.  The veteran was 
notified of this adverse decision by a July 1998 letter.  She 
did not initiate an appeal.

In January 1999, a VA physician reviewed the veteran medical 
records.  The examiner noted that the veteran's May 1998 
surgery was the result of symptoms of irregular bleeding and 
pelvic pain.  She opined that trichomonas were typically a 
vaginal infection and not considered the culprit of pelvic 
adhesions.  According to the reviewing physician, the pelvic 
infections referred to in the veteran's medical history were 
most likely the result of other microbiologic sources.

VA treatment records from October 1997 to October 2003 do not 
indicate treatment for trichomonas vaginitis.  A June 1999 
pap smear was negative for trichomonas.  These records also 
reflect that in April 2000 the veteran received treatment for 
a yeast infection.

The veteran was afforded a VA gynecologic examination in 
November 2002.  The results of the physical examination were 
normal.  The examiner noted that trichonomas were not a cause 
of irregular uterine bleeding.  According to the examiner, 
there was no specific connection between trichonomas and 
chronic pelvic pain.  

The veteran was scheduled to attend a VA contract gynecologic 
examination in December 2003.  However, she failed to report 
for that examination.  

In this case, the record medical evidence shows treatment for 
trichomonas vaginitis between 1987 and 1994.  At least for 
the period from August 1991 to November 1994, the record 
evidence appears to establish that the veteran received 
ongoing treatment for trichomonas.  Thus, resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic code 7611, for the period from August 27, 1991, 
through November 30, 1994.  However, as the record shows 
neither clinical evidence nor treatment of trichomonas 
subsequent to November 1994, the Board finds no reasonable 
basis on which to sustain the 10 percent rating for this 
condition beyond November 30, 1994.  Accordingly, pursuant 
Fenderson, supra, a zero percent rating is warranted for 
trichomonas for the period from December 1, 1994.   See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

IV.  Compensable Rating Pursuant to 38 C.F.R. § 3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10-percent rating may be assigned, but 
not in combination with any other rating.  38 C.F.R. § 3.324.

In this case, service connection has been in effect for two 
noncompensable service-connected disabilities; bilateral 
varicose veins and trichomonas vaginitis.  Effective from 
December 6, 1999, the veteran is in receipt of a 10 percent 
evaluation for her service-connected bilateral varicose 
veins.  Moreover, due to the favorable decision above, the 
veteran has been granted a 10 percent evaluation for her 
trichomonas vaginitis, effective from August 27, 1991, 
through December 1, 1994.  Hence, a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324 is potentially available only 
for the period from December 1, 1994, through December 5, 
1999.

As concerns this relevant period, at a September 2001 
hearing, the veteran testified to the effect that her 
service-connected varicose veins caused her to reduce her 
hours at work, and that she did her best to maintain 
employment.  However, when she spoke to her actual employment 
status, she admitted to having received a promotion to the 
position of manager with Popeye's Restaurant.  Similarly, a 
June 1999 statement from T.J. Maxx indicated that the veteran 
was being discharged as a result of a store closing.  Nothing 
regarding her service-connected disabilities is mention in 
this letter.  Thus, the record evidence does not support a 
finding of clear interference with normal employability due 
to her service-connected varicose veins or trichomonas 
vaginitis.  Accordingly, the preponderance of the evidence is 
against the claim for a 10-percent rating for multiple non-
compensable service-connected disabilities for the period 
from December 1, 1994, through December 5, 1999.  The appeal 
is denied.


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a urinary 
tract infection, the appeal is denied.  

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent disability rating for 
trichomonas vaginitis, effective from August 27, 1991, 
through November 30, 1994, is granted.

Entitlement to an initial compensable disability rating for 
trichomonas vaginitis, effective from December 1, 1994, is 
denied.

Entitlement to a 10-percent rating under the provisions of 
38 U.S.C.A. § 3.324, for multiple non-compensable 
disabilities, for the period from December 1, 1994, through 
December 5, 1999, is denied.


REMAND

A review of the record discloses that in a June 2003 Board 
decision, the issue of entitlement to service connection for 
PTSD was referred to the RO for initial consideration.  In 
March 2004, the RO sent the veteran a notice and development 
letter concerning the PTSD claim, which indicates that this 
claim still remains pending and has not yet been adjudicated 
by the RO.  The veteran's representative raises this exact 
point, arguing to the effect that the outcome of the 
unadjudicated PTSD claim could materially affect the result 
of the currently certified appeal on the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD.  Thus, the Board agrees that the two issues are 
inextricably intertwined and the claim for service connection 
for PTSD must be adjudicated.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" where they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

Therefore, in order to accord the veteran every consideration 
with respect to the current appeal and to ensure the veteran 
is provided with due process of the law, the Board determines 
that it is again necessary to return the case to the RO for 
development.

Accordingly, the case is REMANDED for the following action:

After giving the veteran an opportunity 
to supplement the record (if desired), 
the RO should adjudicate the issue of 
entitlement to service connection for 
PTSD, provided the issue still remains 
unadjudicated.  If the determination is 
adverse to the veteran, she and her 
representative should be provided written 
notice of the adverse action and they 
must be provided with notice of the 
veteran's right of appeal, if otherwise 
in order.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any additional issue raised on 
behalf of the veteran, the RO should furnish a statement of 
the case and/or a supplemental statement of the case on all 
issues in appellate status, and the veteran and her 
representative should be provided an opportunity to respond 
in accordance with applicable statues and regulations.  The 
case should be then be returned to the Board for further 
appellate review, if otherwise in order.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran needs to take no action until 
otherwise notified, but she may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


